      Case 4:19-cv-05007-SMJ     ECF No. 112   filed 01/13/21   PageID.895 Page 1 of 2



                                                                            FILED IN THE

1                                                                       U.S. DISTRICT COURT
                                                                  EASTERN DISTRICT OF WASHINGTON



2                                                                  Jan 13, 2021
                                                                       SEAN F. MCAVOY, CLERK


3                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WASHINGTON
4
     JASON MARK HART,                           No. 4:19-cv-05007-SMJ
5
                              Plaintiff,        ORDER DISMISSING CASE
6
                 v.
7
     ERIC RAINEY-GIBSON, PH.D.,
8    BRUCE GAGE, M.D., and JANE or
     JOHN DOES,
9
                              Defendants.
10

11         On January 12, 2021, Plaintiff Jason Mark Hart filed a Motion to Withdraw

12   ENTIRE Civil Complaint, 4:19-cv-05007-SMJ, In Its Entirety, ECF No. 111, which

13   the Court construes as notice of voluntary dismissal. Also pending before the Court

14   is Defendants Eric Rainey-Gibson, Ph.D. and Bruce Gage, M.D.’s motion for

15   summary judgment. ECF No. 87. Consistent with Plaintiff’s request and Federal

16   Rule of Civil Procedure 41(a)(2), IT IS HEREBY ORDERED:

17         1.    Plaintiff’s construed notice of voluntary dismissal, ECF No. 111, is

18               GRANTED.

19         2.    All claims are DISMISSED WITH PREJUDICE, with all parties to

20               bear their own costs and attorneys’ fees.




     ORDER DISMISSING CASE – 1
      Case 4:19-cv-05007-SMJ     ECF No. 112    filed 01/13/21   PageID.896 Page 2 of 2




1          3.    All pending motions are DENIED AS MOOT.

2          4.    All hearings and other deadlines are STRICKEN.

3          5.    The Clerk’s Office is directed to CLOSE this file.

4          IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and

5    provide copies to all counsel and pro se Plaintiff Jason Mark Hart.

6          DATED this 13th day of January 2021.

7
                        _________________________
8                       SALVADOR MENDOZA, JR.
                        United States District Judge
9

10

11

12

13

14

15

16

17

18

19

20



     ORDER DISMISSING CASE – 2
